internal_revenue_service appeals_office capitol street suite fresno ca release number release date date date a b certified mail dear department of the treasury taxpayer_identification_number person to contact tel fax tax period s ended vil we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is a final adverse determination regarding your request for recognition of exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 including that you have failed to establish that your net_earnings do not inure to the benefit of private shareholders and individuals which is prohibited by irs sec_501 contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number legend b president j predecessor organization w state where incorporated x date of incorporation uil numbers we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below do the facts show you have failed to pass the operational_test therefore disqualifying you from exemption under sec_501 of the code yes for the reasons described below do your funds inure to the benefit of your founder causing you to be disqualified from exemption under sec_501 of the code yes for the reasons described below does your sale of horses at market rates further a substantial non-exempt purpose under sec_501 of the code disqualifying you from exemption yes for the reasons described below letter cg catalog number 47630w dear issue sec_3 facts you were formed by articles of incorporation on date x in the state of w by individual b to provide rehabilitation and care for neglected abused and abandoned horses your bylaws state you are dedicated to providing rehabilitation and care for neglected abused and abandoned horses you filed a form_1023 application_for exemption seeking classification under sec_501 of the code your application stated your purposes are as follows to rescue and rehabilitate abused neglected and abandoned horses or horses destined for the slaughterhouse to offer educational programs to students and the general_public relating to horse management to offer educational programs to students and the general_public relating to the abuse of mares for estrogen replacement therapy to assist other not-for-profit_organizations within your county through consultation and loan of rehabilitated horses and associated equipment horses that have suffered injury neglect or have been designated for slaughter are brought to your facility immediately upon arrival each animal's individual needs are evaluated the horses are housed kept clean and receive proper nourishment and medications if required on a regular schedule all of the animals are exercised groomed and trained the animals are evaluated as to their ability to adapt to environmental changes level of training and capacity for higher achievement with the help of enthusiastic volunteers from the surrounding community the animals are restored to health and then placed in carefully screened loving homes as a part of the application you indicated you are a successor to a previously tax-exempt_organization j j’s exemption under sec_501 of the code was revoked and the organization dissolved you further indicated you have established a new corporation and board_of directors are to be responsible for effective governance of the newly formed organization you also stated in your application that j was inactive for a period of time and as a result lost its exempt status however j had its exemption revoked following examination when asked for a copy of j’s revocation letter you replied have to find but you did not send acopy you did not respond to a second request for a copy of the revocation letter and your response was silent to our request a copy of j’s revocation letter was sent to you the examination of j revealed that the income of j was inuring to the benefit of b j’s credit card had been used by b for personal purposes stolen checks were used by b through j and b was convicted for forgery you were asked to demonstrate or explain how you have resolved all of the issues that were present at the time of j’s revocation your complete response was pay pal account when asked for a description of the policies and procedures you have in place to prevent private letter cg catalog number 47630w inurement you responded paper trail - cks when asked for evidence you are keeping the records required by sec_6001 of the code you responded file and on line banking responses to inquiries regarding your facilities and the specific descriptions and details of your operations were often incomplete and inconsistent b owns the property where you operate the assets left from the previously-exempt organization j were transferred to you portions of a horse arena that belonged to j were transferred to you as a gift which according to you is worth about dollar_figure agreement regarding the transfer there was no written you described your facility as our ranch yet it’s owned by b a description was requested of the land and facilities you use in relation to the portion used by b you stated in response y acres our place - officer b owner your proposed budgets include occupancy expenses for future years when asked how you will determine the fair_market_value when you begin paying to use the facility you stated we never have you currently have a verbal agreement with b to use two acres of b’s ranch free of charge until you become fully financially secure at which time a monthly rental payment may be negotiated the use of the facility is currently considered a donation-in-kind your budgets include this in-kind donation amount which exceeds dollar_figure per year regarding a request for actual expenses that occurred in your first year of operation you responded my funds threw sic my trust account donations from the public in support of maintenance expense were solicited through your website the high winds are a bit of a nuisance that cause damage to structures as well as fencing we need to mend the ranch and don't want to turn away any animals for lack of funds in response to a request for a list of expenditures made for repairs and maintenance of the ranch you provided an insurance claim receipt indicating that b and b’s spouse received an insurance settlement of less than dollar_figure for damaged portions of their property’s fence you rescue and rehabilitate horses and then sell them at market_value to new loving owners when you were asked how many horses you have sold in the last year you said none however your website states your website includes photographs of many of these horses when asked how in responding by fax you advertise the horses for sale you said have not sold or have any to a related inquiry you said you had rescued two horses in a second response to the same set of inquires also received by fax later the same day you said you had rescued only one horse you were asked how you transport the horses and for a list of your assets you responded i own trucks photographs of your facilities were requested and you simply said to see your website your facility will hold horses you keep the horses at a ranch owned by b when you were asked how many of the horses at the ranch belong to b personally and how many belong to you you responded by stating as described on your website you are dedicated to the rescue of those unfortunate horses bound for slaughter you buy horses that are headed to the slaughter house from buyers who purchase animals by weight you work directly with these in your geographical letter cg catalog number 47630w area where on your website you ask ‘ was old information you were asked for details about whether you had found a facility including the address and details about the facility and you simply responded yes your response to an inquiry about this although you were only recently incorporated in x your website states you have been operating for over years your website instructs individuals on ways to make charitable donations to you and indicates that such donations would be tax-deductible these instructions also include many references to making donations to your predecessor j whose tax-exempt status has been revoked rather than to you your website also includes a section which states and that _ when details regarding this notice and an explanation of the reward were requested your complete response was police report and you provided the name of a city you did not provide a copy of the police report law sec_501 of the code provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 of the code states that notice or regulations requiring records statements and special returns provides that every person liable for any_tax imposed by this title title_26 of the united_states_code which is the internal_revenue_code or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that letter cg catalog number 47630w no part of its net_earnings inures to the benefit of the family or that petitioner was not operated for private benefit in 73_tc_196 the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in 70_fedclaims_782 the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law sec_501 of the internal_revenue_code provides for exemption for organizations operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that if an organization fails to meet either the organizational_test or the operational_test it is not exempt you have not substantiated the activities you conduct further exclusive c purposes although multiple requests have been presented to you you have not supplied supporting records as required by sec_6001 of the code sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for any purpose under sec_501 unless it serves a public rather than a private interest the facts show b has significant control of your operations b completed your application responded to requests owns the facility and is considered your owner despite the revocation of your predecessor's tax-exempt status as a result of private benefit inurement and inadequate records you are unable to substantiate that operations will not inure to b’s benefit as required by revproc_2012_9 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators designated individuals or organizations controlled by such private interests you are a successor to j which was revoked due to the inurement of j’s assets to b for b’s own personal purposes b has not provided any substantiation that the operations have changed in any letter cg catalog number 47630w significant manner to allow you to now qualify for exemption the minimal amount of information you provided affirms that you were formed for the private benefit of b your purpose includes receiving horses as donations and rescuing horses from the slaughterhouse by purchasing them however obtained you then sell the horses at market rates as indicated in better business bureau supra the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes your purchase and subsequent sale of horses is your primary activity this substantial non-exempt purpose preciudes you from qualifying for exemption you have not proven unambiguously that you qualify for a tax exemption as in united_states v wells fargo bank supra likewise as in the above-cited case of bubbling well church you have given answers to our inquiries that were vague and uninformative the same questions were asked multiple times with minimal responses and the responses often provided information contradictory to previously provided information or information available on your website the tax_court in bubbling well church has stated that the application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 as in the case of western catholic church supra your lack of sufficient records makes it impossible to trace the use of your money completely b receives a private benefit by seeking donations from the public on your website to pay for repairs to b’s ranch you also appear to confuse the expenses of running the ranch with b’s expenses as you submitted a copy of your insurance claim payable to b and b’s spouse these fact patterns are also consistent with the above-cited case of western catholic church where lack of control_over an organization’s funds contributed to the organization’s failure to establish an exempt_purpose consistent with sec_1 c of the regulations an organization that is unable to demonstrate they have now or will have in the future sufficient records to show operations that exclusively further exempt purposes will not be found to meet the operational_test under sec_501 of the code you were unable to provide any evidence that you have any established policies and procedures to prevent inurement or that you keep adequate_records you are the successor to j and j’s tax-exempt status was revoked due to inurement of funds to b as in the above-cited case of new dynamics foundation v united_states you have not demonstrated that your operations exclusively further exempt purposes and that you have met your burden to resolve gaps in the administrative record therefore you do not qualify for exemption under sec_501 of the code applicant’s position and service’s response you assert you are formed to provide rehabilitation and care for neglected and abandoned horses regarding the specific details of your operations you provided minimal responses to requests for information the information you have provided indicates you were formed for the letter cg catalog number 47630w personal benefit of your founder b and that you have some difficultly distinguishing between your expenses and b’s expenses associated with maintaining b’s ranch also based upon the information on your website you see yourself as a continuation of j’s operations as you state you have been operating for many years and have rescued horses in addition you incorrectly state on your website that donations to you are tax deductible conclusion based on the above facts and law you do not qualify for exemption under sec_501 of the code more specifically the available facts show you have failed to pass the operational_test therefore disqualifying you from exemption under sec_501 of the code your funds inure to the benefit of your founder causing you to be disqualified from exemption under sec_501 of the code your purchase and sale of horses is an activity reflecting a substantial non-exempt purpose and causes you to be disqualified for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documenis are true and correct letter cg catalog number 47630w an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations rulings and agreements letter cg catalog number 47630w
